DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “lateral circular channel” in claim 1 (line 4). For purposes of examination, this limitation will be interpreted as “cylindrical channel”. Support for this interpretation can be found in [023] and [027] of the specification submitted 01/06/2021. 
Claim Objections
Claims 1, 4, and 6-9 are objected to because of the following informalities:  
In claim 1 (line 3), “based” should read --base--.  
In claim 1 (line 6) “a clamp” should read --and a clamp-- for grammatical clarity.
In claim 4 (lines 1-2), “wherein the head is a conical head, and the base is a cylindrical base and the conical head smoothly transitions to the cylindrical base” should read --wherein the head is a conical head, the base is a cylindrical base, and the conical head smoothly transitions to the cylindrical base-- for grammatical clarity.
In claim 6, “the outside surface” should read --an outside surface-- for clarity of antecedent basis.
In claim 7 (line 2), “a bottom of the base” should read --the bottom of the base-- for clarity of antecedent basis. 
In claim 8 (line 1), “the flap”, “the projection”, and “the gap” should respectively read ---a flap--, --a projection--, and --a gap-- for clarity of antecedent basis. 
In claim 9 (line 1), “a catheter” should read --the catheter-- for clarity of antecedent basis. 
In claim 9 (line 2), “a channel” should read --the channel-- for clarity of antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chang (US 5368575 A).
Regarding claim 1, Chang teaches a device, comprising: a head having an inside surface (head comprised of D and E; fig. 4); a based integral with the head (base comprised of F and G; fig. 4), the head smoothly transitioning to the base (fig. 4), the base comprising a first opening where the head transitions to the base (opening to lumen A shown in fig. 4) and a lateral circular channel (A) that travels from the first opening to a second opening on a bottom of the base (fig. 2); a clamp that clamps the base to a catheter (clamp C, formed by O and N; figs. 4-5, col. 1:50-53).
Regarding claim 3, Chang further teaches the base is a cylindrical base (fig. 4) and the catheter travels through the channel to the second opening (col. 1:10-12, 3:33).
Regarding claim 5, Chang further teaches the clamp comprises a flap (N) coupled to an outside surface of the base (fig. 5).
Regarding claim 6, Chang further teaches a projection (O) is coupled to the outside surface of the base (fig. 5).
Regarding claim 7, Chang further teaches the head and the base comprise a lateral gap that extends from a top of the head to a bottom of the base (opening at C; col. 3:32-33).
Regarding claim 8, Chang further teaches when the flap is coupled to the projection, the gap closes thereby securing the base to the catheter (figs. 4-5, col. 3:33, 20-22).
Regarding claim 9, Chang further teaches the first opening is configured for receiving a catheter (figs. 2, 4) and the catheter travels through a channel of the base and exits the second opening (col. 1:10-12).
Regarding claim 10, Chang further teaches when the head and the base are coupled to a catheter, the head protects a person's genitalia from bacteria (col. 1:10-14, 16-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Conway et al. (US 20140142554 A1), hereinafter Conway.
Regarding claim 2, Chang fails to teach the head is a conical head, and the inside surface is a conical inside surface.
	Conway teaches a device (1) comprising a head (cone portion of transition section 7; fig. 1, [0030]) having an inside surface (fig. 5) and a base (5) integral with the head (fig. 1), wherein the head smoothly transitions to the base (fig. 1) and the head is a conical head (fig. 1, [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the head in Chang to be a conical head as taught by Conway as both these inventions and the claimed invention are directed towards devices for securing a catheter and the references were well-known in the art prior to the effective filing date of the claimed invention. Chang teaches in cols. 2:51-52, 3:17-19, and 3:33-35 that the concaved-shaped portion formed by D and E is configured to contact a glans penis. Conway teaches in [0030] that transition section 7 is configured to contact a glans penis. It would have been obvious to one of ordinary skill in the art to have modified the concave-shaped head in Chang to be a conical head as taught by Conway, as such a modification would be a simple substitution of one known prior art element for another of the same function. 
Regarding claim 4, Chang teaches the base is a cylindrical base and the head smoothly transitions to the cylindrical base (fig. 4).
	Chang fails to teach the head is a conical head.
	Conway teaches a device (1) comprising a head (cone portion of transition section 7; fig. 1, [0030]) having an inside surface (fig. 5), a base (5) integral with the head, wherein the head smoothly transitions to the base (fig. 1) and the head is a conical head (fig. 1, [0030]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the head in Chang to be a conical head as taught by Conway as both these inventions and the claimed invention are directed towards devices for securing a catheter and the references were well-known in the art prior to the effective filing date of the claimed invention. Chang teaches in cols. 2:51-52, 3:17-19, and 3:33-35 that the concaved-shaped portion formed by D and E is configured to contact a glans penis. Conway teaches in [0030] that transition section 7 is configured to contact a glans penis. It would have been obvious to one of ordinary skill in the art to have modified the concave-shaped head in Chang to be a conical head as taught by Conway, as such a modification would be a simple substitution of one known prior art element for another of the same function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783